Citation Nr: 0200683	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  94-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 1992 for the grant of service connection for status post 
trigeminal nerve injury with residual dysesthesia and pain, 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than July 16, 
1991 for the grant of an increased rating from 0 to 10 
percent for service-connected post operative submucous 
resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to 
January 1967.

This appeal arises from an January 2000, Department of 
Veterans Affairs Regional Office (VARO), Huntington, West 
Virginia rating decision, which granted the appellant an 
increased rating for his service-connected post operative 
submucous resection from 0 to 10 percent, effective February 
11, 1992; and from a March 2000 rating decision which granted 
the appellant service-connection for status post trigeminal 
nerve injury with residual dysesthesia and pain, evaluated as 
30 percent disabling, effective February 11, 1992.  VARO 
subsequently found clear and unmistakable error in its 
January 2000 rating decision and assigned an effective date 
of July 16, 1991 for the grant of an increased rating for 
service-connected post operative submucous resection.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1964 to 
June 1967.

2.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

3.  In August 1967, the appellant filed a claim for service 
connection for disability resulting from injuries incurred in 
an accident in service in 1966, and the RO responded with a 
grant of service connection for several disabilities, not 
including disability involving the trigeminal nerve.

4.  In September 1967, the RO sent the veteran a letter 
notifying him of the grants of service connection for several 
disabilities, not including disability involving the 
trigeminal nerve; the veteran did not file a notice of 
disagreement within one year of the date of the mailing of 
the notice of the decision granting service connection .

5.  The earliest date following the RO's decision of August 
1967 on which the appellant filed a claim for service 
connection for facial nerve damage was February 11, 1992.

6.  The appellant filed a claim for an increased rating of 
his service-connected post operative submucous resection on 
February 11, 1992.

7.  There is a showing of medical treatment for the 
appellant's post operative submucous resection during a VA 
hospital admission from July 16, 1991 to July 18, 1991.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
February 11, 1992 for the grant of service-connection for 
status post trigeminal nerve injury with residual dysesthesia 
and pain have not been met. 38 U.S.C.A. §§  5110, 7105 (West 
1991); 38 C.F.R. §§ 3.102, 3.400 (2001). 

2.  The requirements for an effective date earlier than July 
16, 1991 for the assignment of a 10 percent disability 
evaluation for post operative submucous resection have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400(o)(2) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
has been given notice of the information, medical evidence, 
or lay evidence necessary to substantiate his claim for 
earlier effective dates for service connection for status 
post trigeminal nerve injury with residual dysesthesia and 
pain, and for an increased rating for post operative 
submucous resection.  This case has been under development 
for several years, and it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  In these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim for earlier effective dates.  
Therefore, a remand for development under the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) is not necessary.

The appellant essentially contends that he is entitled to an 
effective date prior to February 11, 1992 for the grant of 
service-connection for status post trigeminal nerve injury 
with residual dysesthesia and pain.  In essence, he alleges 
that he has had status post trigeminal nerve injury with 
residual dysesthesia and pain since service, as the result of 
a motor vehicle accident during service.  Thus, an earlier 
effective date for the grant of service connection is 
warranted.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  See also 38 C.F.R. § 
3.400(b)(2) (2000) (to the same effect).  Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.

 In cases in which a claim is received after a final 
disallowance, the effective date of a grant of the claim is 
the date of receipt of the claim.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).  A disallowance is final if a 
notice of disagreement is not filed within one year after the 
date of the mailing of notice of the determination. 
38 U.S.C.A. § 7105  (West 1991). 

In August 1967, the appellant filed a claim for service 
connection for disability resulting from injuries he incurred 
in an accident in Vietnam in 1966.  The RO responded with a 
grants of service connection for the following disabilities: 
binocular diplopia; residuals of fracture of the right 
humerus; residuals of fractures of the left mandible, left 
zygoma, and left orbital rim; postoperative submucous 
resection; and chin scar.  The veteran was notified of this 
decision in a letter dated September 1, 1967, and he did not 
file an appeal within one year after September 1967. 

In a statement received on February 11, 1992, the appellant 
indicated that he wished to "claim nerve damage in his 
face."  The effective date assigned by VARO for service 
connection for status post trigeminal nerve injury with 
residual dysesthesia and pain was February 11, 1992, the date 
on which the appellant filed his claim for service 
connection.  

As mentioned, the effective date of an award based on an 
original claim for service connection shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  The currently assigned 
effective date is February 11, 1992, based on VARO's receipt 
of the appellant's claim for service connection for nerve 
damage filed many years after his military separation.

As an alternative argument, the appellant contends that he 
filed his original claim for service connection for nerve 
damage at his separation from service, based on the medical 
evaluation board finding of "[h]ypesthesia of left temporal 
skin area, left submandibular area and left lower lip."  He 
claims, however, that the RO did not specifically refer to 
this disability in its August 1967 rating decision.  

Even if it were conceded that status post trigeminal nerve 
injury had been claimed, the RO granted the appellant 
entitlement to service connection for "residuals" of 
fractures of the left mandible, left zygoma, and left orbital 
rim, all evaluated as 0 percent disabling.  This would 
indicate that the RO found that the appellant did not have 
residual symptoms, including status post trigeminal nerve 
injury with dysesthesia and pain, as a result of his injuries 
which would have warranted a compensable disability 
evaluation.  He was notified of this decision, but did not 
appeal, and this decision became final.  38 U.S.C.A. § 7105.

Further, if this interpretation of the facts were conceded, 
then his February 11, 1992 claim would be a claim for an 
increased rating, with no complaints or findings referable to 
nerve damage during the preceding year.  Therefore, the 
effective date, would likewise be February 11, 1992. 

Regarding his claim for an effective date prior to July 16, 
1991 for an increased rating for service-connected post 
operative submucous resection, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 
(o)(2).

The record reveals that the appellant filed his claim for an 
increased rating on February 11, 1992.  The effective date 
assigned by VARO for the increased 10 percent rating is July 
16, 1991, the date on which the appellant was admitted to the 
VA hospital for complaints of constant tenderness and 
fullness in the left maxillary sinus area.  During this 
hospitalization, he received septorhinoplasty and left 
Caldwell-Luc.  

Pursuant to the laws and regulations cited above, the 
effective date may be one year prior to the date of the 
appellant's claim.  Thus, were the evidence to show that an 
increase in severity warranting a 10 percent rating occurred 
between February 11, 1991 and July 16, 1991, an increased 
rating could be made effective on the date of the increase in 
severity.  However, VA treatment records dated during this 
period are negative for any complaints or findings referable 
his service-connected post operative submucous resection.

In view of the foregoing, entitlement to an effective date 
earlier than July 16, 1991 for the award of a 10 percent 
rating for post operative submucous resection is not shown.  
38 U.S.C.A. § 5110 (West Supp. 2000); 38 C.F.R. § 3.400 
(2001).


ORDER

An effective date earlier than February 11, 1992 for service-
connection for status post trigeminal nerve injury with 
residual dysesthesia and pain is denied.

An effective date earlier than July 16, 1991 for an increased 
rating for service-connected post operative submucous 
resection is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

